internal_revenue_service department of the treasury sin no third party contact washington dc contact person telephone number in reference to date jan employer_identification_number key district legend a b foundation company x dear taxpayer this ruling revokes and supersedes our ruling that was issued to you company plr on august ruling was issued in response to company’s ruling_request regarding the establishment of related natural disaster relief and emergency hardship grants and loans to employees of foundation and company and its subsidiaries a program to provide employer- the we had not ruled on the foundation’s emergency hardship program in our date letter the ruling_request together with subsequent information indicated that foundation is exempt under sec_501 internal_revenue_code as an organization described in sec_501 c a a substantial_contributor to the foundation and thus a disqualified_person with respect to the foundation under sec_4946 a a for-profit business corporation and is a private_foundation under section and is classified as the company is of the code of the the foundation is governed by a board_of directors comprised of two individuals officer of the company and b vice-chairman chief financial and administrative officer of the company a chairman president and chief executive the foundation established and administers an employee assistance program to provide relief to its current part-time or former employees and the current part-time or former employees of the company and its subsidiaries who have suffered catastrophic losses due to natural disaster or financial hardship there are two components to the assistance program the natural disaster assistance program and the emergency financial assistance program financial hardship program natural disasters would include fires floods earthquakes or other natural disasters any situation which results in an individual being unable to meet financial obligations for reasons beyond his or her control such as medical emergency etc company employees who have suffered catastrophic losses from these events are eligible to receive grants or low or no-interest loans from the foundation grant or loan under both programs is dollar_figure the maximum allowable_amount of each emergency financial need would include current or former foundation or the recipients may only use the grants or low or no-interest personal these items are loans to replace certain items residence but not business property furniture ordinary appliances and typical home furnishings but not extraordinary possessions such as antique collections or electronic equipment not considered as typical home furnishings but not including luxury possessions personal possessions such as books recreational equipment and children’s toys but excluding jewelry boats and recreational vehicles automobiles to the extent not covered by insurance and then only to the extent of fair_market_value emergency financial needs such as living_expenses medical and social services and travel costs and other intangible food clothing the foundation will only provide natural disaster assistance an applicant meets certain the criteria are as follows grants and loans are and emergency hardship assistance if criteria provided only to the extent that an individual is able to demonstrate an unexpected need which cannot be met from his or the grants and loans are provided her available_resources only if that individual’s losses are not covered by insurance federal or state relief funds agencies and available personal financial resources may have to submit evidence to substantiate their losses and to prove that they lack insurance coverage or other financial funds available through recognized applicants resources to cover their catastrophic losses to provide any other information the foundation needs to evaluate his or her application an applicant has the foundation plans to include in the company’s and its subsidiaries’ employee handbooks a brief notice describing the assistance programs and the name address and telephone number of the contact person involved in the operation of those programs the foundation also plans to advertise the programs in the company’s and its subsidiaries’ internal publications foundation plans to publish its own publications that advertise these two programs may be solicited by notice in the local media publications the assistance programs will be clearly identified as being organized and operated by the foundation and not by the company and its subsidiaries in the case of natural disasters applicants in all the the foundation's officers or directors appoint a coordinator and a local selection committee within a geographic area to oversee the selection of grant and loan recipients selection committee consists of members who are current or former officers directors or employees of the foundation the company and its subsidiaries are advised that when administering the assistance programs they are acting as the foundation’s agents and not as employees of the company or its subsidiaries committee forwards the selected applications to the foundation’s officers and board members who then make the final_decision whether to approve such grants or loans members of each local selection committee each local selection each local grants are made by a committee of six persons all of whom are employees of company president public affairs and government relations the general counsel and secretary president outdoor division vice- president treasury services president x group and president y division directors of foundation grants to individuals recommended by the selection committee all six individuals were selected by the board_of this committee will approve payout of they are the senior vice- each program coordinator collects applications which must a current or former employee of the foundation and or contain the applicant's name address telephone number social_security_number a brief description of the loss suffered the type and amount of assistance needed and substantiation that he or she is the company and its subsidiaries identifiable material in each application are then redacted so that the local selection committee making the recommendation and the foundation’s officers and directors making the final_decision will not know who the individual applicant is hence selections the name and all personal wd rv are made upon a blind basis without knowledge of the identities of the individuals within the application pool we ruled in our date letter that any indirect benefit received by the company and it sec_1 subsidiaries as disqualified persons from the operation of the natural disaster assistance program by the foundation is incidental and the grants and loans made by the foundation pursuant to this assistance program will not result in acts of self-dealing within the meaning of sec_4941 of the code and since the natural disaster assistance program will result in qualifying distributions made for a sec_170 b purpose any payment made in furtherance thereof is not a taxable_expenditure under sec_4945 of the code concerning the emergency financial assistance program we letter that we were not prepared at stated in our august the time to rule that grants or loans made by the foundation pursuant to this program would not result in either acts of self- dealing within the meaning of sec_4941 of the code or in taxable_expenditures within the meaning of sec_4945 of the code financial assistance program by separate ruling after further consideration we stated at the time that we would address the emergency charitable purposes and sec_501 of the code and c b sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for among others charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 b of the code provides that for purposes the term charitable_contribution means a of sec_170 contribution or gift to or for_the_use_of or community chest exclusively for among others charitable purposes cc benefit of any private_shareholder_or_individual fund a corporation trust or foundation organized and operated adds no part of the net_earnings of which inures to the subparagraph sec_1 a -1 c of the income_tax regulations defines private_shareholder_or_individual within sec_501 as persons having a personal and private interest in the activities of the organization sec_1 c -1 a of the regulations defines the term exempt_purpose or purposes as any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section sec_1 c -1 d of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests thus it sec_1 c -1 d of the regulations provides in that the term charitable is used in section of the code relevant part c generally accepted legal sense things relief of the poor and distressed or of the underprivileged thus and such term includes among other in sec_170 b in its sec_1_170a-4a d of the regulations defines needy as being a person who lacks the necessities of life involving physical mental or emotional well-being as of poverty or temporary distress a result sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 so regarded if more than an insubstantial part of its activities is not in furtherance of an organization will not be it engages primarily in an exempt_purpose in better business bureau of washington d cc v the court held that the inc united_states u s presence of nature will preclude exemption regardless of the number or importance of statutorily exempt purposes a single non-exempt purpose if substantial in revrul_75_199 1975_1_cb_160 provides that an organization that restricts its membership to individuals of good moral character and health belonging to a particular ethnic group residing in a stated geographical area and provides sick benefits to members and death_benefits to their beneficiaries is not and by extension is exempt under sec_501 not exempt under sec_501 the organization’s income is derived principally from membership dues and is used for the payment of benefits and operating_expenses the revenue_ruling further states that the membership_organization described is of the code a m o b c o t n a r y o c e c o c l a essentially a mutual self-interest type of organization income is used to provide direct economic benefits to members and any benefit to the larger community is minor and incidental its revrul_81_58 1981_1_cb_331 amplifies revenue the association was created for the membership benefits program revrul_81_58 describes an ruling supra association composed of officers of a police department ina particular community educational_purposes and to provide a lump sum payment to each member upon retirement or a lump sum payment to beneficiaries upon the member’s death constitutes the association’s primary activity organization's primary sources of income are from contributions by the general_public and through fund raising events members are also required to pay a nominal one-time membership fee upon joining the organization economic benefits to members benefitted by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members therefore the organization is not operated exclusively for the promotion of social welfare within the meaning of sec_501 meaning of sec_501 nor by extension for exempt purposes within the its income is used to provide direct although the class of employees the a disaster relief or emergency hardship organization may be for example in wendy v commissioner t c memo formed for the benefit of distressed individuals but may also overly serve the private interests of its founders principals or even contributors thereby failing to achieve an exempt_purpose despite otherwise good intentions parker rehabilitation foundation inc the organization was created by the parker family to aid an open-ended class of victims of coma organization stated that it anticipated spending percent of its income for the benefit of wendy parker significant contributions were made to the organization by the parker family wendy’s and the parker family controlled the organization selection as a substantial recipient of funds substantially benefitted the parker family by assisting with the economic burden of caring for her the general_public as required under sec_1 c - d ii not exempt from federal_income_tax under sec_501 code the benefit did not flow primarily to therefore the foundation was of the regulations however the of the company and its subsidiaries are foundation’s sponsors and financial supporters its subsidiaries foundation is controlled by company and foundation has established and administers a s w p e c y o c o q k s a l a l a r n c disaster relief assistance fund to provide relief through grants and loans to all of foundation’s and company’s and its subsidiaries’ eligible employees retirees and those employees’ and retirees’ dependents who experience severe financial hardship for reasons beyond their control which are not covered by insurance or other resources by providing an employee assistance program to provide the company employees an enhancement to however it also affords the program is accomplishing two purposes potential employees will consider the advantages relief to company’s and its subsidiaries’ and foundation’s employees who have suffered losses due to natural disasters as described above program provides relief to persons who are distressed or otherwise proper objects of charity company and its subsidiaries with a significant benefit and its subsidiaries benefit because the program provides employees with funds not otherwise available except by reason of their employment by company and its subsidiaries realize a real and significant benefit because they have recourse to funds in times of financial hardship when other avenues have been exhausted of such a program while employees will find it financial security and an incentive to continue employment this respect the provision of financial assistance to employees in times of financial hardship whether from natural disasters or financial emergencies is benefit programs such as sick life death and accident benefits even though an employee would have no legal right to funds from a disaster or emergency hardship relief fund employees would be eligible for disaster and hardship benefits provided they are employed by a particular employer upon the occurrence of disaster or financial emergency and they are in need of such assistance to provide protection from events that cannot be readily guarded against job employer established controlled and funded disaster relief benefit program would have an important advantage over other similarly situated victims of the disaster in having access to assured assistance a the presence of the equivalent of benefits package even if not availed of would constitute a significant benefit derived from an employment relationship fund dedicated to employees’ welfare is benefit in the same way that a life severance or legal assistance benefit provides protection and security whether or not used essentially the employee assistance funds operate a program similar to other employee a particular employer that has an a significant benefit of the a significant employment moreover employees of in this respect it thus in is a a while these programs do benefit persons who may be needy or distressed they also serve the private interests of company and its subsidiaries who utilize such benefit programs to recruit and retain a more stable and productive workforce in this respect foundation’s employee assistance program accomplishes activities that are not exclusively in furtherance of one or more exempt purposes because they further the private purposes of company and its subsidiaries more than insubstantially control and funding company and its subsidiaries are able to direct foundation’s assistance programs to serve their private purposes by limiting disaster and hardship assistance solely to their employees by the private benefit realized by rewarding persons based on their employment with company and its subsidiaries in terms of recruitment retention ensuring a stable workforce and engendering goodwill and loyalty any public benefit is significantly outweighed through their while there is some public benefit in ensuring that the public interest may very well be individuals are provided for in times of disaster or financial crisis there is no assurance that selection of beneficiaries solely among employees of a particular employer serves the best interests of the public better served by providing resources to persons who may be much more dire conditions than persons who happen to be employed by a particular employer related eligibility criteria the general welfare of the public is placed at afforded employees of the particular employer program does not further an exempt_purpose within the meaning of the regulations under sec_501 business bureau supra and sec_170 b a disadvantage compared with the significant benefit therefore such a also by imposing an employment of the code better in the benefit conferred on company and its subsidiaries by the natural disaster relief and emergency hardship program also gives rise to inurement contrary to the requirements under sec_501 qualification for exemption and charitable_contributions only if in addition to other factors the organization inures to the benefit of any private_shareholder_or_individual no part of the net_earnings of of the code which provide for and c b accordingly we rule that the establishment and administration of the natural disaster relief program as described does not further charitable purposes within the meaning of sec_501 code and sec_170 b of the self-dealing sec_4941 of the code sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person as defined in sec_4946 and a private_foundation gk eu sec_4941 e of the code provides that the term self-dealing means any direct or indirect transfer to by or for the benefit of assets of or use a disqualified_person of the income or a private_foundation sec_4946 of the code defines the term disqualified_person to include a substantial_contributor to the foundation a foundation_manager and a corporation of which persons described in subparagraphs a or of the total combined voting power own more than percent b c d sec_53_4941_d_-2 f of the foundation and similar by thus the public a private_foundation to which such person is excise_taxes regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not itself make such use an act of self-dealing recognition a person may receive arising from the charitable activities of a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous sec_509 self-dealing merely because such organization is located in the same area as the foundation or merely because one of the sec_509 also a manager of or a substantial_contributor to the foundation similarly a scholarship or a fellowship_grant to a person other than a disqualified_person which is paid_or_incurred by a private_foundation in accordance with a program which is consistent with -- organization's officers directors or trustees is for example a grant by a private_foundation to a substantial_contributor to organization will not be a corporation which is an act of or or a the requirements of the foundation’s exempt status under i sec_501 ii sec_170 for contributions made to the foundation and the requirements for the allowance of deductions under iii the requirements of sec_4945 q will not be an act of self-dealing under sec_4941 d merely because a disqualified_person indirectly receives an incidental benefit from such grant fellowship_grant made by a private_foundation in accordance with a program to award scholarships or fellowship grants to the a substantial_contributor shall not children of employees of constitute an act of self-dealing if the requirements of the preceding sentence are satisfied a scholarship or a se t s o f o c d c loc sec_53_4941_d_-2 f of the regulations provides examples in which benefits conferred upon disqualified persons by the use of private_foundation assets are incidental or tenuous these examples describe situations in which the general reputation or prestige of a disqualified_person is enhanced by a public acknowledgement of some specific donation by him the disqualified_person receives some other relatively minor benefit of an indirect nature or in which such a person merely participates to a wholly incidental degree in the fruits of some charitable program that is general community of broad public interest in the in which example describes a private_foundation which makes a grant to city officials for the purposes of alleviating the slum conditions which exist in a particular neighborhood of the city corporation a substantial_contributor to the foundation is located in the same area in which the grant is although the general improvement of the area may constitute an incidental and tenuous benefit to the corporation such a benefit by itself will not constitute an act of self-dealing to be used revrul_73_407 1973_2_cb_383 held that the a disqualified_person was incidental and tenuous where benefit to a private_foundation conditioned a grant to a public charity on the change_of the public charity’s name to that of the disqualified_person based on the benefit provided to company and its the program is associated with employment and subsidiaries foundation’s natural disaster relief program significantly furthers the interests of company and its subsidiaries accomplishes recruitment and retention incentives and produces a more stable and productive work force company and its subsidiaries more than mere public recognition such a program cannot be dismissed as merely providing a minor or tenuous benefit company and its subsidiaries who are disqualified persons with respect to foundation by reason of being a substantial_contributor a foundation_manager and or a controlled by a substantial_contributor or foundation_manager therefore since the benefits to disqualified persons are not incidental or tenuous pursuant to sec_53_4941_d_-2 of the regulations grants distributed under the program result in e acts of self-dealing within the meaning of sec_4941 of the code it offers a real and substantial benefit to percent corporation the program affords accordingly we rule that since foundation’s program is not operated consistent with sec_501 the code and benefits to company and its subsidiaries as disqualified persons are substantial rather than incidental or and c b of t a e_p n o a e a n x e e ra tenuous grants distributed by foundation pursuant to the program will result in acts of self-dealing within the meaning of sec_4941 da qualifying distributions and taxable_expenditures - sec_4942 and sec_4945 of the code sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation sec_4942 g a i of the code provides in relevant part that the term qualifying_distribution means any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 b other than any contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons as defined in sec_4946 with respect to the foundation sec_4945 of the code imposes a tax on each taxable_expenditure of of the code a private_foundation as defined in sec_4945 d sec_4945 of the code provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation as other similar purposes by such individual unless it satisfies the requirements of subsection g a grant to an individual for travel study or sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b sec_4945 of the code provides in relevant part that shall not apply to an individual grant awarded sec_4945 on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary_of_the_treasury if is demonstrated to the satisfaction of the secretary that- it in effect on the day before the date of the enactment of the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 a as the tax_reform_act_of_1986 an educational_organization described in sec_170 b a ii to be used for study at and is the purpose of the grant is objective produce a report or other similar product or to achieve a specific looe improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides a it states that for purposes of section the term grants shall include but is not limited to definition of grants such expenditures as scholarships fellowships internships prizes_and_awards described in sec_170 b investments payments to exempt_organizations to be used in furtherance of their exempt purposes similarly grants include such expenditures as grants shall also include loans for purposes and program related sec_170 b of the code describes in relevant part an organization that is organized and operated exclusively for charitable or educational_purposes or for the prevention of cruelty to children sec_53_4945-6 v of the regulations provides in relevant part distribution under sec_4942 will not be treated as taxable_expenditure under sec_4945 of the code that any payment which constitutes a qualifying a for the purpose of resolving the issues under sec_4942 the determination of whether the employer related and natural disaster relief program comes within one of the purposes described under sec_170 b of the code is fundamental any amount_paid by a private_foundation to accomplish any purpose other than one specified in sec_170 is not a qualifying_distribution under sec_4942 taxable_expenditure under sec_4945 a and is a the employer related natural disaster relief program does of the code i of the regulations and section not further an exempt_purpose within the meaning of sec_1 c -1 d c b foundation are not qualifying distributions within the meaning of sec_4942 grants and or loans do not accomplish a purpose described in sec_170 b of the code and do not result in qualifying distributions pursuant to sec_4942 such payments made by foundation are taxable_expenditures pursuant to sec_4945 da therefore grants and loans made by consequently since the a i of the code of the code accordingly we rule that grants and loans paid_by foundation under the natural disaster relief program do not accomplish an exempt_purpose under sec_170 b code are not qualifying distributions within the meaning of of the of e n o y w l w sec_4942 sec_4945 a i and are taxable_expenditures under employer related scholarship programs and employer related disaster relief and emergency hardship programs with respect to scholarship programs provided by private_foundations to children of employees of substantial contributors sec_53_4941_d_-2 f of the regulations states that such grants will be considered incidental or tenuous only if the program is consistent with the foundation's exempt status the deductibility of contributions under sec_170 requirements under sec_4945 provision for disaster relief and hardship programs there is no similar specific and the sec_4945 of the code addresses taxes on taxable sec_4945 provides expenditures of private_foundation that taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g provides that subsection d grant awarded on an objective and nondiscriminatory basis pursuant to it demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which would be subject_to the provisions of sec_117 in effect on the day before the date of the enactment of the tax_reform_act_of_1986 described in sec_170 b a ii subsection g shall not apply to an individual a procedure approved in advance by the secretary if an educational_organization to be used for study at and is as revproc_76_47 1976_2_cb_670 and revenue provide guidelines under which procedure c b employer-related private_foundations that make scholarship grants or educational loans will be considered to further a purpose consistent with sec_4945 of the code that scholarships and educational loans are awarded to no more than percent of the number of employees of employer who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year the scholarships or loans do not overly serve the private interests of the employer because there is no significant probability that employment will make scholarships or loans available to this criterion assures that a qualified_employee the key criterion is a particular however foundation’s disaster relief program is available to all employees who satisfy the eligibility criteria and is limited only by the amount of funding that company and its subsidiaries may provide area of scholarships and educational loans are not directly applicable to foundation’s situation since there is probability that employment will make natural disaster relief assistance available and there is no specific exception for such a program under chapter thus the principles set forth in the as there is for scholarships a high this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described above the assistant_commissioner employee_plans and exempt_organizations has granted you relief under sec_7805 of the code from retroactive application of this ruling for disaster relief payments made up to six months from the date of this ruling and for any such payments made after six months from the date of this ruling under a legal_obligation incurred prior to the end of the six month period we are providing your key district_director with a copy of this ruling you should keep a copy for your permanent records if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading for other matters including questions concerning reporting requirements please contact your key district_director this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
